IN THE UNITED STATES COURT OF APPEALS

                                       FOR THE FIFTH CIRCUIT



                                                No. 98-20777
                                              Summary Calendar



UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                      versus

JOHN TONY WASHINGTON, JR.,
also known as Benny Rue,

                                                                                        Defendant-Appellant.

                          __________________________________________

                             Appeal from the United States District Court
                                  for the Southern District of Texas
                                     USDC No. H-98-CR-107-1
                          __________________________________________

                                                 May 24, 1999

Before POLITZ, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

        John Tony Washington, Jr., was convicted of bank robbery, use of a firearm during a crime

of violence, and possession of a firearm by a convicted felon. On appeal, he argues that the trial court

erred in determining that the eyewitness identifications of him were not the result of unduly

suggestive procedures, that the trial court abused its discretion in admitting evidence that he had

used an alias when being questioned by police about an unrelated issue several months after the

robbery, and that the court abused its discret ion in failing to ask the jury panel about their views

concerning eyewitness testimony during voir dire.




        *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We have reviewed the briefs and the record and hold that the district court did not err in

admitting the identification evidence because the photographic spreads and the lineup were not

impermissibly suggestive. Herrera v. Collins, 904 F.2d 944, 946 (5th Cir. 1990); Peters v. Whitley,

942 F.2d 937, 939 (5th Cir. 1991). The district court also did not abuse its discretion in admitting

the alias evidence under United States v. Kalish, 690 F.2d 1144 (5th Cir. 1982). Finally, we hold that

the district court did not abuse its discretion in refusing to question the members of the jury panel

about their views of eyewitness testimony, as there was an absence of evidence that “prejudice might

have influenced the jury.” Rosales-Lopez v. United States, 451 U.S. 182, 191 (1981)(racial and

ethnic prejudice).

       AFFIRMED.




                                                  2